UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


VICKIE DIANNE BYRD,

                            Plaintiff,        No. 6:14-cv-06470(MAT)
                                              DECISION AND ORDER
                 -vs-

NYS FINGERLAKES DEVELOPMENTAL
DISABILITIES SERVICES
O.P.W.D.D.,

                            Defendant.


                              INTRODUCTION

     Proceeding pro se, Vickie Dianne Byrd (“Plaintiff”) instituted

this action by filing a complaint (Dkt #1) dated August 11, 2014,

alleging that “NYS Fingerlakes Developmental Disabilities Services

O.P.W.D.D.”1    discriminated against her in connection with her

application for employment in violation of Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.; the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et

seq.; Americans with Disabilities Act of 1990 (“ADA”), Pub. L.

No. 101–336, 104 Stat. 327, amended by ADA Amendments Act of 2008,

Pub. L. No. 110–325, 122 Stat. 3553 (2008); and the New York Human

Rights Law (“NYHRL”), N.Y. Exec. Law § 290 et seq.

     Presently before the Court is Defendant’s renewed Motion for

Summary Judgment pursuant to Federal Rule of Civil Procedure




     1

      This term appears to be a conflation of the New York State Office For
People With Developmental Disabilities (“OPWDD”) and the Finger Lakes
Developmental Disabilities State Operations Office (“FLDDSOO”).
(“F.R.C.P.”) 56. For the reasons that follow, it is granted in its

entirety.

                               FACTUAL BACKGROUND

       The    Court’s    factual   summary   is    gleaned   principally     from

Defendant’s Statement of Facts and the Affidavit of Julie Pape,

along with the admissible evidence cited therein. Unless otherwise

noted, the facts below are undisputed.

       On July 6, Plaintiff applied for the position of Direct

Support Assistant Trainee with the FLDDSOO in Rochester, New York.

A Direct Support Assistant (“DSA”) cares for individuals with

developmental disabilities, typically in a community residential

setting. DSAs have substantial direct and unsupervised contact with

this vulnerable population. In light of this, OPWDD conducts

background checks on all job applicants for direct care positions,

including the position of DSA. The results are then reviewed in

accordance with New York Correction Law (“Corr. Law”) Article 23-A

and a determination is made whether the applicant may be hired,

subject to      his     or   her satisfactory     completion    of   the   hiring

process. DSAs must also meet the physical and medical requirements

of the position as set forth in the Civil Service Statement of

Physical and Medical Requirements for Direct Support Assistant. To

that         end,     job      candidates         undergo      physical      and

psychological/psychiatric testing by the New York State Department

of Civil Service.




                                      -2-
     On November 19, 2012, Julie Pape (“Pape”), a Senior Personal

Administrator assigned to the FLDDSOO, along with Senior Personnel

Administrator Jeannette Mallaber, interviewed Plaintiff for the DSA

Trainee position. Also on that day, Plaintiff was fingerprinted.

Plaintiff was informed that her pre-placement testing with the

Employee Health Services (“EHS”) was scheduled for December 7,

2012.

     On November 20, 2012, Plaintiff’s fingerprint test results

revealed that she had an unresolved criminal charge which she had

failed to disclose on her application. The following day, Plaintiff

was notified not to attend the scheduled appointment at EHS due to

the issue raised by her fingerprint results and that OPWDD was

holding her application in abeyance.

     On November 26, 2012, Plaintiff sent Pape a letter requesting

that the hold on her application be lifted and that it continue to

be processed.

     On December 3, 2012, Plaintiff filed a complaint against OPWDD

FLDDSOO    with     the   New   York   State   Division   of    Human   Rights

(“NYSDHR”), claiming to have been subjected to discrimination in

connection with her application for the DSA Trainee position. By

decision    dated     January    15,   2013,   the   NYSDHR    dismissed   the

complaint, finding that there was no probable cause to believe that

OPWDD engaged in unlawful discrimination by placing Plaintiff’s

application on hold pending resolution of her criminal charge.




                                       -3-
     On December 11, 2012, Plaintiff was notified by mail that her

application could not be processed further until she resolved the

theft charge on her record. On January 4, 2013, Plaintiff faxed

evidence of the disposition of her theft charge to Pape.

     When Plaintiff subsequently inquired about the status of her

application, she was informed that she needed to be fingerprinted

again. OPWDD’s policy requires that no applicant may commence

employment     on   a   date   more    than    thirty   (30)   days    after

fingerprinting.

     On August 28, 2013, Plaintiff was fingerprinted a second time.

On September 5, 2013, OPWDD Criminal Background Check Unit issued

a   limited    Findings   letter      to    FLDDSOO   with   the   following

determination: “OPWDD has not

issued a denial and has not directed the agency, sponsoring agency,

or provider of services to issue a denial [of employment to

Plaintiff].”

     However, a hiring freeze was in place due to the closing of

FLDDSOO’s Monroe Developmental Center. Available openings FLDDSOO’s

community residences—where Plaintiff wished to work—were being

filled by displaced employees. Nonetheless, on October 9, 2013,

Pape verbally offered Plaintiff the option of proceeding with the

required physical and psychological testing while awaiting an

opening and the Director’s decision about her background check.

Plaintiff accepted.




                                      -4-
      On November 4, 2013, Plaintiff was examined at EHS. By letter

dated November 21, 2013, EHS informed her that she had she failed

the   testing.    Specifically,      her    physical        examination    revealed

several medical abnormalities. In addition, Plaintiff failed the

Minnesota    Multiphasic      Personality         Inventory         (“MMPI”)    test.

Plaintiff sent the necessary medical documentation to EHS to clear

those   medical    concerns.    However,         due   to     the    unsatisfactory

psychological testing results, EHS required that Plaintiff be

personally interviewed by its psychologist, Dr. Griffiths.

      On January 7, 2014, Plaintiff underwent the psychological

interview with Dr. Griffiths but failed to pass. EHS consequently

advised FLDDSOO     that     Plaintiff     was    required      to submit       to   an

additional, final interview before a decision could be made as to

application. On January 8, 2014, Pape advised Plaintiff that she

was   scheduled    for   a   final    interview        with    EHS     psychologist

Dr. Wapner on January 22, 2014.

      On January 21, 2014, Plaintiff called Pape and requested that

the interview with Dr. Wapner be rescheduled. Pape rescheduled the

appointment to the first date Plaintiff was available, February 26,

2014. On February 26, 2014, EHS informed Pape that Plaintiff was a

“no show” for her scheduled interview, which resulted in OPWDD

being charged $160. Because Plaintiff did not complete the final

interview,   EHS   was     unable    to    make   a    final    decision       on    her

qualifications.




                                      -5-
      At 1:07 a.m. on February 27, 2014, Plaintiff left Pape a

voicemail message stating that would not be able to attend the

February    26,    2014    interview       (which    she    had   already   missed).

Plaintif offered no explanation for her failure to attend, nor did

she request a new appointment. She also did not request that Pape

return her call.

      On March 11, 2014, Plaintiff called Pape and yelled at her

regarding the application process. During the 15-minute call,

Plaintiff never explained her failure to appear for the interview

scheduled the previous month. When Pape asked Plaintiff if she

wanted to reschedule her interview, Plaintiff replied in the

negative. She also accused her of discriminating against her on the

basis of her race and threatened to sue Pape.

      On March 20, 2014, Plaintiff again called Pape and demanded

that Pape    provide       her    with   a    written decision       regarding her

employment application.

      On   April    1,    2014,    Barbara       McGuire    (“McGuire”),     FLDDSOO

Director of Human Resources, sent a letter to Plaintiff informing

her that she would not be hired. In pertinent part, McGuire noted

Plaintiff’s failure to successfully complete the EHS evaluation,

which is mandated by the Department of Civil Service for all DSA

Trainee    candidates.       McGuire         also   cited    Plaintiff’s     “highly

inappropriate” comments and “extremely loud, rude, confrontational,

and   threatening”        tone    during     her    conversation    with    Pape   on

March 11, 2014. McGuire informed Plaintiff that given her “refusal


                                           -6-
to participate in the EHS evaluation process, as well as [her]

grossly inappropriate behavior while speaking with Ms. Pape, OPWDD

decline[d] to offer [her] any employment.” Exhibit D to Pape

Affidavit, Docket No. 52-3, p. 25 of 25.

                      SUMMARY JUDGMENT STANDARD

     Federal Rule of Civil Procedure (“F.R.C.P.”) 56(c) states that

summary judgment shall be granted “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986). The court’s role in determining a motion for

summary judgment is not “to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine

issue for   trial.”   Id.   When    considering   a motion   for   summary

judgment, the court must draw inferences from underlying facts “in

the light   most   favorable   to    the party    opposing   the   motion.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587-88 (1986).

                               DISCUSSION

I.   The Material Facts Are Undisputed

     Western District of New York Local Rule of Civil Procedure

56(a)(1) (“L.R. 56(a)(1)”) sets forth the required contents and

form of a statement of facts in support of summary judgment motion.

Defendant, in accordance with L.R. 56(a)(1), has set forth the

                                    -7-
material and essential facts as to which it contends there is no

material   dispute,   citing   admissible    evidence.    Moreover,   L.R.

56(a)(2) provides that “[e]ach numbered paragraph in the moving

party’s statement of material facts will be deemed admitted for

purposes of the motion unless it is specifically controverted by a

correspondingly numbered paragraph in the opposing statement.”

W.D.N.Y. L.R. 56(a)(2). Plaintiff has not submitted an opposing

statement of facts, much less responded to Defendant’s renewed

request    for   summary   judgment,   despite   being   clearly   advised

regarding the consequences of not responding to the motion. The

Court finds that Plaintiff has not fulfilled her obligations under

F.R.C.P.   56(c),   L.R.   56(a)(1),   and   L.R.   56(a)(2).   Therefore,

Defendant’s statement of facts must be deemed admitted.

II.   Plaintiff’s Discrimination Claims All Fail as a Matter of Law

      Title VII claims for employment discrimination are analyzed

under the three-part burden-shifting framework first set out by the

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802–04 (1973). ADEA claims are analyzed under this same standard.

Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir.

2001) (citing Schnabel v. Abramson, 232 F.3d 83, 87 (2d Cir.

2000)). Claims alleging disability discrimination in violation of

the ADA also are subject to the McDonnell Douglas burden-shifting

analysis. McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 96

(2d Cir. 2009). As discrimination claims brought under the NYSHRL

“are analytically identical to claims brought under Title VII[,]”


                                   -8-
Torres v. Pisano, 116 F.3d 625, 629, n. 1 (2d Cir.), cert. denied,

522 U.S. 997 (1997), the McDonnell Douglas framework applies to

NYSHRL claims as well. Id.

       Under the McDonell Douglas framework, a plaintiff must first

establish a prima facie case of discrimination under the pertinent

statute. See 411 U.S. at 802-04. If the plaintiff can meet her

de minimis burden of making out a prima facie case, the employer

then is required to offer a legitimate, non-discriminatory business

rationale for its actions. Abdu-Brisson, 239 F.3d at 466 (citing

McDonnell Douglas, 411 U.S. at 802-04; Cronin v. Aetna Life Ins.

Co.,   46   F.3d   196,   203-04    (2d   Cir.   1995)).   “If   the   employer

articulates such a reason, the presumption of . . . discrimination

dissolves, and the burden shifts back to the plaintiff to prove

that the employer’s stated reasons are merely pretextual and that

. . . discrimination was the true reason for the adverse employment

action.” Abdu-Brisson, 239 F.3d at 466 (citing McDonnell Douglas,

411 U.S. at 802-04).

       Under all four statutes, one of the required elements of a

prima facie case is that the plaintiff is qualified for the

employment position in question. See Abdu-Brisson, 239 F.3d at 466

(ADEA and NYSHRL); Byrnie          v. Town of Cromwell, 243 F.3d 93, 107

(2d Cir. 2001) (Title VII and ADEA), superseded in part on other

grounds by FED. R. CIV. P. 37(e) (2015); McBride, 583 F.3d at 98

(ADA). Here, Plaintiff cannot prove by a preponderance of the

evidence that she was qualified for the position given that she did


                                      -9-
not fulfill pass the psychological screening required by the

New York State Department of Civil Service. Specifically, Plaintiff

failed each psychological test and psychological interview that she

did complete (i.e., the MMPI and the interview with Dr. Griffiths).

Furthermore, Plaintiff failed to appear for her final psychological

evaluation with Dr. Wapner at EHS, which rendered her application

incomplete.

     Even assuming arguendo, for purposes of resolving this motion

only, that Plaintiff has made out prima facie cases under the ADA,

ADEA, Title VII, and the NYSHRL, Defendant has fulfilled its burden

of production by “articulat[ing] some legitimate, nondiscriminatory

reason for the employee’s rejection.” Texas Dep’t of Community

Affairs   v.   Burdine,   450   U.S.   248,   252-53   (1981)    (quotation

omitted); accord Meiri v. Dacon, 759 F.2d 989, 994 (2d Cir. 1985).

An employer “need not persuade the court that it was motivated by

the reason it provides; rather, it must simply articulate an

explanation that, if true, would connote lawful behavior.” Greenway

v. Buffalo Hilton Hotel, 143 F.3d 47, 52 (2d Cir. 1998) (emphasis

in   original;    citation      omitted).     Plaintiff’s       failure   to

satisfactorily pass and complete the psychological testing required

for the position of DSA Trainee, discussed above, also qualifies as

a legitimate, nondiscriminatory reason for OPWDD’s decision not to

hire her.

     Defendant has furnished another legitimate, nondiscriminatory

reason for declining to hire Plaintiff, namely, her confrontational


                                   -10-
and belligerent behavior toward the individual overseeing her job

application   process.   Plaintiff     has   not   opposed    or   otherwise

responded to Defendant’s motion, and the facts regarding her

conduct have been deemed admitted. Thus, it is not in dispute that

Plaintiff engaged in the behavior described in McGuire’s letter

informing her that she would not be offered employment with OPWDD.

     Once an employer has satisfied its burden of producing a

legitimate nondiscriminatory reason for its hiring decision, “the

plaintiff has an opportunity to show that the reason was merely a

pretext for discrimination. Pretext may be demonstrated either by

presentation of additional evidence showing that the employer’s

preferred explanation is unworthy of credence, or by reliance on

the evidence comprising the prima facie case, without more.”

Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 38 (2d Cir. 1994)

(internal quotation marks omitted) (quoting Burdine, 450 U.S. at

256; citation omitted).     At this stage, the court must “examin[e]

the entire record to determine whether the plaintiff could satisfy

his ‘ultimate burden of persuading the trier of fact that the

defendant intentionally discriminated against plaintiff.’” Woodman

v. WWOR-TV, Inc., 411 F.3d 69, 76 (2d Cir. 2005) (quoting Schnabel,

232 F.3d at 90; citation omitted). Plaintiff’s evidence in support

of   her   discrimination   claim     consists     entirely   of   her   own

allegations of disparate treatment, which do not suffice to meet

the de minimis burden imposed by the first McDonnell Douglas step.

And, Plaintiff has come forward with no “additional evidence,”


                                    -11-
Chambers, 43 F.3d at 38, to show that OPWDD’s legitimate reason for

declining    to    offer     her   a    position      of   employment     is   false.

Therefore,    as    a   matter     of   law,     Plaintiff    cannot      carry   her

‘“ultimate   burden     of    persuading        the   trier   of   fact    that   the

defendant intentionally discriminated against . . . [her][.]’”

Woodman, 411 F.3d at 76 (quotation omitted). Her causes of action

under Title VII, the ADA, the ADEA, and the NYSHRL must be

dismissed.

                                   CONCLUSION

     For the foregoing reasons, Defendant’s renewed Motion for

Summary Judgment is granted, and the Complaint is dismissed in its

entirety. The Clerk of Court is directed to close this case. The

Court further certifies that any appeal of this decision and order

would not be taken in good faith, and therefore denies Plaintiff

permission to proceed in forma pauperis on appeal.

     SO ORDERED.



                                              S/Michael A. Telesca
                                               HON. MICHAEL A. TELESCA
                                            United States District Judge

Dated:      November 21, 2018
            Rochester, New York.




                                         -12-
